OPINION — AG — ** AUDIT MAYES COUNTY — COURT FUND ** STATEMENT OF FACTS: THE OFFICIAL BOND OF THE INCUMBENT COURT CLERK OF MAYES COUNTY CONTAINED THE PROVISION THAT SUCH BOND WAS FOR A TWO YEAR TERM BEGINNING JANUARY 3, 1951. SAID INCUMBENT WAS RE ELECTED AND UPON PRESENTATION OF HIS OFFICIAL BOND COVERING THE ENSUING TERM BEGINNING JANUARY 5, 1953, APPROVAL OF SAID BOND WAS AND IS NOW WITHHELD BY THE BOARD OF COUNTY COMMISSIONERS UNTIL AN ACCOUNTING IS RENDERED BY LAW. — QUESTION: UNDER SAID FACTS MAY THE COURT CLERK LAWFULLY CONTINUE TO PERFORM THE DUTIES OF SAID OFFICE AND DISBURSE MONEY FROM THE COURT FUND OF SAID COUNTY ? — AFFIRMATIVE (SUCCESSORS, OFFICIAL BOND) CITE: 19 O.S. 131 [19-131], 51 O.S. 1 [51-1], 51 O.S. 3.1 [51-3.1], ARTICLE X, SECTION 23, OPINION NO. JUNE 23, 1951 — MILLS (HOLD OVER, VACANCY) (JAMES P. GARRETT)